
Exhibit 10.2

 
SALE AND PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
      
 
      THIS AGREEMENT is made as of the Effective Date below by and between the
undersigned Seller ("Seller" or the "Company") and the undersigned Investor
("Investor" and with Seller, the "Parties"), on the signature page hereof, for
the express purpose stated.




W I T N E S S E T H:


WHEREAS, the Investor, to provide the Company with additional resources to
conduct its business, the Investor is willing to loan to the Company in one or
more disbursements up to an aggregate amount of $100,000.00, subject to the
conditions specified herein.




NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable considerations, the
receipt and sufficiency of which are hereby acknowledged, the Parties and
trading company agree as follows:



1. The Loan.  Subject to the terms of this Agreement, the Investor agrees to
lend to the Company at the Closing (as hereinafter defined) the amount stated
above against the issuance and delivery by the Company of a convertible
promissory note for such amount, in substantially the form attached hereto as
Exhibit A (a "Note"). The closing of the sale and purchase of the Notes (the
"Closing") shall be held on the Effective Date, or at such other time as the
Company and Investor may mutually agree (such date is hereinafter referred to as
the "Closing Date"). At any time on or before the 10th day following the
Closing, the Company may sell Notes representing up to the balance of the
authorized principal amount not sold at the Closing (the "Additional
Investor").  All such sales made at any additional closings (each an "Additional
Closing") shall be made on the terms and conditions set forth in this Agreement
and (i) the representations and warranties of the Company set forth in Section 7
hereof shall speak as of the Closing and the Company shall have no obligation to
update any disclosure related thereto, and (ii) the representations and
warranties of the Additional Investor in Section 7 hereof shall speak as of such
Additional Closing.  This Agreement may be amended by the Company without the
consent of the Investor to include any Additional Investor upon the execution by
such Additional Investor of a counterpart signature page hereto.  Any Notes sold
pursuant to this Section 1 shall be deemed to be "Notes," for all purposes under
this Agreement and any Additional Investor thereof shall be deemed to be
"Investor" for all purposes under this Agreement. At the Closing, (i) Investor
shall deliver to the Company a check or wire transfer funds in the amount of
Investor's Loan Amount; and (ii) the Company shall issue and deliver to the
Investor a Note in favor of the Investor payable in the principal amount of the
Investor's Loan Amount. The Company shall pay any and all legal fees that may be
incurred or charged in connection with the issuance of shares of the Company's
Common Stock to the Holder arising out of or relating to the conversion of this
Note.




2. Seller Bound. Company hereby accepts the foregoing PURCHASE and transfer and
promises to be bound by and upon all the covenants, agreements, terms and
conditions set forth therein.




3. Benefit and PURCHASEs. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and assigns;
provided that no party shall assign or transfer all or any portion of this
Agreement without the prior written consent of the other party, and any such
attempted PURCHASE shall be null and void and of no force or effect.






--------------------------------------------------------------------------------

4.
Representations. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada. The Company has the
requisite corporate power to own and operate its properties and assets and to
carry on its business as now conducted and as proposed to be conducted.  The
Company is duly qualified and is authorized to do business and is in good
standing as a foreign corporation in all jurisdictions in which the nature of
its activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a material adverse effect on the Company or its business. All
corporate action on the part of the Company, its directors and its stockholders
necessary for the authorization of the Loan Documents and the execution,
delivery and performance of all obligations of the Company under the Loan
Documents, including the issuance and delivery of the Notes and the reservation
of the equity securities issuable upon conversion of the Notes (collectively,
the "Conversion Securities") has been taken or will be taken prior to the
issuance of such Conversion Securities.  The Loan Documents, when executed and
delivered by the Company, shall constitute valid and binding obligations of the
Company enforceable in accordance with their terms, subject to laws of general
application relating to bankruptcy, insolvency, the relief of debtors and, with
respect to rights to indemnity, subject to federal and state securities laws. 
The Conversion Securities, when issued in compliance with the provisions of the
Loan Documents will be validly issued, fully paid and non-assessable and free of
any liens or encumbrances and issued in compliance with all applicable federal
and securities laws.



5.
Right of First Refusal. The buyer shall have no right of first refusal on
subsequent financing transactions.



6.
Waiver. Any party hereto shall have the right to waive compliance by the other
of any term, condition or covenant contained herein. Such waiver shall not
constitute a waiver of any subsequent failure to comply with the same or any
different term, condition or covenant. No waiver, however, is valid unless in
writing and the other Party is notified of same, except if the waiver is from
the assignee and relates to any dealing between the trading company and the
Assignee in which case notice to the Seller is not relevant.



7.
Applicable Law and Venue. The laws of the State of New York, without reference
to conflict of laws principles, shall govern this Agreement and the sole venue
for any suit relating hereto shall be a court in New York County, New York.



8.
Further Representations. The Investor and Company represent they are both (1) an
"accredited investor" within the meaning of Rule 501 of Regulation D promulgated
in relation to the Securities Act of 1933, as amended, and (2) sophisticated and
experienced in making investments, and (3) capable, by reason of their business
and financial experience, of evaluating the relative merits and risks of an
investment in the securities, and (4) they are able to afford the loss of
investment in the securities. Wherever the context shall require, all words
herein in the masculine gender shall be deemed to include the feminine or neuter
gender, all singular words shall include the plural, and all plural shall
include the singular. From and after the date of this Agreement, Company agrees
to execute whatever additional documentation or instruments as are necessary to
carry out the intent and purposes of this Agreement or to comply with any law.
The failure of any party at any time to insist upon strict performance of any
condition, promise, agreement or understanding set forth herein, shall not be
construed as a waiver or relinquishment of any other condition, promise,
agreement or understanding set forth herein or of the right to insist upon
strict performance of such waived condition, promise, agreement or understanding
at any other time. Except as otherwise provided herein, each party hereto shall
bear all expenses incurred by each such party in connection with this Agreement
and in the consummation of the transactions contemplated hereby and in
preparation thereof. This Agreement may only be amended or modified at any time,
and from time to time, in writing, executed by the parties hereto. Any notice,
communication, request, reply or advice (hereinafter severally and collectively
called "Notice") in this Agreement provided or permitted to be given, shall be
made or be served by delivering same by overnight mail or by delivering the same
by a hand-delivery service, such Notice shall be deemed given when so delivered.
For all purposes of Notice, the addresses of the parties shall be the last known
address of the party. The Company agrees to co-operate in respect of this
Agreement, including reviewing and executing any document necessary for the
performance of this Agreement, to comply with law or as reasonably requested by
any party hereto, or legal counsel to any party

--------------------------------------------------------------------------------

 
   hereto. Representations of the Seller shall survive the closing of this
Agreement.


9.
Headings. The paragraph headings of this Agreement are for convenience of
reference only and do not form a part of the terms and conditions of this
Agreement or give full notice thereof.



10.
Severability. Any provision hereof that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability, without HDSI validating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not HDSI validate or render unenforceable such provision in
any other jurisdiction.



11.
Entire Agreement. This Agreement contains the entire understanding between the
parties, no other representations, warranties or covenants having induced either
party to execute this Agreement, and supersedes all prior or contemporaneous
agreements with respect to the subject matter hereof. This Agreement may not be
amended or modified in any manner except by a written agreement duly executed by
the party to be charged, and any attempted amendment or modification to the
contrary shall be null and void and of no force or effect.

















12.
Joint Drafting. The parties agree that this Agreement hereto shall be deemed to
have been drafted jointly by all parties hereto, and no construction shall be
made other than with the presumption of such joint drafting. This Agreement may
be executed by the parties hereto in one or more counterparts, each of which
shall be deemed an original and which together shall constitute one and the same
instrument. In lieu of the original documents, a facsimile transmission or copy
of the original documents shall also be as effective and enforceable as the
original.



13.
It is hereby agreed that in the event any Installment Payment noted above is not
paid by Bank transfer within 10 days of the Due Date, for any reason, then at
the option of the Company this agreement may be immediately cancelled and sent
to HGT Capital, LLC in writing to reflect an PURCHASE amount of the amount
actually paid to date of cancellation. Upon cancellation of PURCHASE made under
this agreement, the Note and the debt under the note will revert back to the
Seller and the Seller has the right to treat this Agreement as rescinded and to
revert to all its rights under the Assigned Loan Agreement. Upon the rescission
of this Agreement, any installments it has paid to the Seller shall be applied
towards debt.














--------------------------------------------------------------------------------

 
Each of the parties hereto has caused this SALE and PURCHASE Agreement to be
executed as of Effective Date below.


Effective Date:  04/15/2015


Amount of Debt: $100,000.00
Payable as follows: $50,000.00 upon the Investor's Clearing Firm's approval with
the second tranche of $50,000.00 payable at the Investor's discretion over the
next 12 months.




Name of Trading Company: HDS International Corp. ("HDSI")


Debt Conversion Feature: The Investor shall be permitted to convert any portion
of the convertible note at any time after the Maturity Date until this Note is
no longer outstanding, this Note, including interest and principal, shall be
convertible into shares of Common Stock at a discount of 50% off the average of
the three lowest closing bid prices during the prior 20 trading days to the
conversion.


Name of Investor: HGT Capital, LLC


Investor:
 
HGT Capital, LLC
 
Company:
 
HDS International Corp.
                                     
By:
SYLVESTER GBEWONYO JR
 
By:
PAUL RAUNER
             
Print Name:
Sylvester Gbewonyo Jr
 
Print Name:
Paul Rauner
 












--------------------------------------------------------------------------------

PURCHASE and Assumption Agreement between HDS International Corp. and HGT
Capital, LLC Dated 04/15/2015




In connection with the above referenced agreement and exhibits and related
agreements and instruments, herein the Agreement, and any present and any future
conversion requests of HGT Capital, LLC ("HGT") we irrevocably confirm:


1.
HDS International Corp. ("HDSI") is not, and has not in the last 12 months been,
a shell issuer as described in   Rule 144 promulgated with reference to the
Securities Act of 1933, as amended (the "Securities Act") nor is or was a
"shell" as otherwise commonly understood;



2.
HDS International Corp. is, unless noted "Not Applicable," subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act"). This is not applicable to HDS
International Corp.



3.
HDS International Corp. has to the extent it has been subject to Exchange Act
requirements for filing reports, filed all reports and other materials required
to be filed by Section 13 or 15(d) of the Exchange Act, as applicable, during
the preceding 12 months and or has filed with the trading exchange or over the
counter disclosure system all such reports and information to be deeded current
in all public reporting;



4.
HDS International Corp. is now and will remain current with all obligations with
its stock transfer agent, OTC Markets and its State of incorporation. Your
company and officers and owners and affiliates are not officers, Directors or
material shareholders of HDS International Corp. or affiliates of HDS
International Corp. HGT is not an affiliate.



5.
Any and all approvals needed in relation to the above referenced Agreement, this
letter, for the assistance of our transfer agent, etc., is obtained. The
Agreement reflects, among other things, conversion rights we otherwise afford to
the non-affiliate debt holders.



Representations herein survive the issuance or closing of any instrument or
matter, and we will cooperate as needed to give effect to and protect your
rights including as to the transfer agent and you may rely upon these promises
and representations.




Effective Date: 04/15/2015
               
Very truly yours,
           
By:
PAUL RAUNER
   
Name:
Paul Rauner
   
Title:
Chief Executive Office
 










--------------------------------------------------------------------------------

Resolution approved by the Board of Directors of HDS International Corp.
UNANIMOUS CONSENT IN LIEU OF A SPECIAL
MEETING OF DIRECTORS OF
HDS International Corp.


The undersigned, being all of the directors of HDS International Corp., a
corporation of the State of Nevada, (the "Corporation"), do hereby authorize and
approve the actions set forth in the following resolutions without the formally
of convening a meeting, and do hereby consent to the following actions of this
Corporation, which actions are hereby deemed affective as of the date hereof:


RESOLVED: That the officers of this Corporation are authorized and directed to
Enter into the SALE and Purchase Agreement in the amount of $100,000.00 with HGT
Capital, LLC, dated 04/15/2015 to provide conversion features in which the
assignee shall be permitted to convert any portion of the assigned debt at any
time after the Maturity Date until this Note is no longer outstanding. This
Note, including interest and principal, shall be convertible into shares of
Common Stock at a discount of 50% off the average of the three lowest closing
bid prices during the prior 20 trading days to each conversion.


RESOLVED: that the officers of this Corporation herby certify this corporation
has never been a blank check shell; and


FURTHER RESOLVED, that each of the officers of the Corporation be, and they
hereby are authorized and empowered to execute and deliver such documents,
instruments and papers and to take any and all other action as they or any of
them may deem necessary or appropriate of the purpose of carrying out the intent
of the foregoing resolutions and the transactions contemplated thereby; and that
the authority of such officers to execute and deliver any such documents,
instruments and papers and to take any such other action shall be conclusively
evidenced by their execution and delivery thereof or their taking thereof.


The undersigned, by affixing their signatures hereto, do hereby consent to,
authorize and approve the foregoing actions in their capacity as a majority of
the direction of HDS International Corp.




Dated: 04/15/2015








By:
PAUL RAUNER
Name:
Paul Rauner
Title:
Chief Executive Office














--------------------------------------------------------------------------------

CONVERSION NOTICE




The undersigned hereby elects to convert the attached Convertible Note into free
trading shares of common stock (the "Common Stock"), of HDS International Corp.
(the "Company") according to the conditions hereof, as of the date written
below. No fee will be charged to the holder for any conversion, except for such
transfer taxes, if any.


Conversion request:

_______________________
Date to Effect Conversion


                                                      

_______________________
Number of FREE-trading shares of Common Stock to be Issued




                                                      

_______________________
Principal Amount Converted




This Note, including interest and principal, shall be convertible into shares of
Common Stock at a discount of 50% off the average of the three lowest closing
bid prices during the prior 20 trading days to each conversion.


Applicable Conversion Price:


                                                      

_______________________

Principal Amount Remaining




WE HEREIN CERTIFY that HGT Capital does not and will not own more than 9.99% or
more of the Company's Common Stock after the above conversion.


HGT Capital, LLC






By: ___________________________
       Sylvester Gbewonyo Jr


Certificate can be registered to:


HGT Capital, LLC.











--------------------------------------------------------------------------------

INVESTOR'S NON-AFFILIATE LETTER






April 15, 2015




RE:              HDS International Corp. ("Company") and HGT CAPITAL, LLC
("Investor")


To Whom It May Concern:


This letter is to confirm to you that I, HGT CAPITAL, LLC, am not now, and have
not been during the preceding 90 days, an officer, director, 9.99% or more
shareholder of the Company, or in any other way an "affiliate" of the Company
(as that term is defined in Rule 144(a)(l) of the Securities Act of 1933). This
representation includes any conversion or exchange rights to equity in the
Company, if any, that I may own or did own during the preceding 90 days, and
that the exercise of same, will not cause me to become an "affiliate" of the
Company.


Sincerely,


HGT CAPITAL, LLC






SYLVESTER GBEWONYO JR______
Sylvester Gbewonyo Jr
Managing Partner

















--------------------------------------------------------------------------------

DISBURSEMENT REQUEST




HGT CAPITAL, LLC hereby request disbursement of funds in the amount and manner
described below.




Please disburse to:
HDS INTERNATIONAL CORP.
 
9272 Olive Road
 
St Louis, MO 63132





Amount to disburse:
$47,500.00
Form of distribution:
Wire Payee:
       
Bank Name:
Triad Bank
 
Bank Address:
10375 Clayton Road, St Louis, MO 63131
 
Bank Phone #:
314.993.4333
 
Bank Fax #:
314.993.4334
 
ABA:
*****
 
SWIFT CODE:
*****
 
Account #:
*****










Total: $47,500.00






HDS International Corp.
                                   
By:
PAUL RAUNER
 
Dated:
April 15, 2015
 
Name:
Paul Rauner
       
Title:
Chief Executive
     





HGT Capital, LLC
                     
Dated:
April 15, 2015
         
By:
SYLVESTER GBEWONYO JR
       
Name:
Sylvester Gbewonyo Jr
       
Title:
Managing Partner
     





*****                          Account information omitted.





--------------------------------------------------------------------------------



EXHIBIT A


****** ORIGINAL PROMISSORY NOTE ATTACHED*****



























